Art Unit: 2875
			DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a plurality of concave triangular pyramid structures, disposed on the first surface; and a plurality of orthogonal curved structures, disposed on the second surface; wherein each of the concave triangular pyramid structures has a concave vertex, and the concave vertex extends toward the second surface.
Claim 4 recites, inter alia, a plurality of concave triangular pyramid structures, disposed on the first surface; and a plurality of orthogonal curved structures, disposed on the second surface; wherein each of the concave triangular pyramid structures has a concave vertex, and the concave vertex extends toward the second surface.
Claim 9 recites, inter alia, a plurality of concave triangular pyramid structures, disposed on the first surface; and
a plurality of orthogonal curved structures, disposed on the second surface;
wherein each of the concave triangular pyramid structures has a concave vertex, and the concave vertex extends toward the second surface.

Claims 3, 5-8, 10-18 and 20 are allowed based on dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.M.A/Examiner, Art Unit 2875  
                         
/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875